Citation Nr: 0434448	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a veteran who was beleaguered 
from December 1941 to April 1942, was missing in November 
1942, and was missing from January 1943 to December 1943.  He 
died in July 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in July 2003, and a substantive appeal 
was timely received in August 2003.  


FINDINGS OF FACT

1.  By a rating decision in August 2000, the appellant's 
claim to reopen for the cause of the veteran's death was 
denied; she did not file a notice of disagreement.  

2.  In February 2003, the appellant requested that her claim 
for service connection for the cause of the veteran's death 
be reopened.

3.  Evidence received since the August 2000 rating decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether the veteran's death is 
related to service; when considered alone or together with 
all of the evidence, both old and new, it does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The evidence received since the August 2000 rating 
decision which denied the appellant's request to reopen her 
claim of service connection for the cause of the veteran's 
death is not new and material, and the claim for this benefit 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
October 2003 VCAA letter, the appellant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board also finds that the October 2003 VCAA letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the appellant in October 2003 which was after 
the April 2003 rating decision on appeal.  Thus, notice was 
not given in accordance with the requirements set out by the 
Court in Pelegrini.  Nonetheless, the Board finds that for 
the reasons below, such an error constitutes harmless error.  
See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In this document, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Analysis

In an August 2000 rating decision, the appellant's claim to 
reopen for service connection for the cause of the veteran's 
death was denied.  The appellant was notified of that 
determination and informed of appellate rights and procedures 
that same month.  The record shows that the appellant 
submitted various communications and evidence during the one-
year period after she was notified of the August 2000 rating 
decision.  The RO responded and repeatedly directed the 
appellant to the August 2000 rating decision.  However, after 
reviewing the appellant's communications, the Board is unable 
to find that any of the communications constituted a notice 
of disagreement to initiate an appeal from the August 2000 
rating decision.  Although the appellant's statements 
reiterated her reasons for believing that service connection 
for the cause of death was warranted, there was never any 
expressed desire for appellate review.  See generally 38 
C.F.R. § 20.201.  It should also be noted that the filing of 
additional evidence does not extend the time limit for 
initiating an appeal.  38 C.F.R. § 20.305.  The August 2000 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In February 2003, the appellant requested that her service 
connection claim for the cause of the veteran's death be 
reopened.  By regulation, for purposes of the appellant's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the August 2000 rating decision to 
deny to reopen the appellant's claim of service connection 
for the cause of the veteran's death was essentially based on 
the finding that new and material evidence had not been 
received to reopen the claim.  In connection with her current 
attempt to reopen her service connection claim, additional 
evidence from the appellant has been received.  

Evidence at the time of the August 2000 rating decision 
includes the following:

A March 1946 Individual Casualty Report, which indicated that 
the veteran was killed on July 6, 1945 at his home and that 
the killer was unknown.  Various affidavits dated from August 
1947 to September 1967 from fellow servicemen are of record.  
Included in these affidavits are statements that the veteran 
served until his death and that he was shot while visiting 
his family.  Affidavits dated from February 1948 to August 
1949 from friends and family members, indicated that they 
knew the veteran.  Additional information dated April 1949 
indicated the veteran was missing at the time of his death, 
was involved in unrecognized anti-Japanese activity, and was 
entitled to service pay.  Numerous statements were received 
from the appellant regarding the veteran's service and the 
statements appeared to include varying reports involving the 
circumstances of the veteran's death, including being killed 
by an outlaw (included in statements dated December 1958 and 
June 1959), shot by a spy (statement dated October 1966) 
dying from the hardships of war (statement dated July 2000), 
and dying from 2 units fighting (stated in appeal received in 
November 1962).  Additional information dated November 1957, 
verifying the veteran's service, showed the veteran was not 
entitled to receive pay at the time of his death and 
indicated that the veteran's death was in the line of duty.  
A March 1958 decision by the Dependents Pension Board found 
that the November 1957 redetermination superceded all 
previous determinations.  The decision found that the 
veteran's cause of death was not due to service since the 
veteran did not have valid service status at the time of 
death.  A September 1958 letter from the Department of the 
Army confirmed the veteran's November 1957 service 
verification.  A March 1965 Board decision found that the 
veteran had no valid service during the period from January 
1, 1944 until his death on July 6, 1945, and determined that 
service connection for the cause of the veteran's death could 
not be established.  

Evidence received since the August 2000 rating decision 
includes the following:

An April 2001 document from the Philippines Office of the 
Civil Registrar indicated that there is no record of the 
veteran's death.  A May 2001 Affidavit from the veteran's 
fellow servicemen indicated that the veteran was shot by a 
Japanese spy.  A July 2001 affidavit from the veteran's 
neighbors indicated that the veteran was killed at his home 
on July 6, 1945.  The appellant's July 2001 affidavit and 
preceding statements indicated that the veteran was shot by a 
Japanese spy.  An excerpt received in July 2001 from a 
publication, The War in Panay, included the veteran's name 
and apparently date of death.  The appellant's statements 
indicated various causes of the veteran's death including 
circumstances of war (statement dated July 2002).  In her 
July 2003 notice of disagreement, the appellant indicated 
that it was difficult to determine the veteran's assailant.  
In an August 2003 statement, the appellant indicated that the 
killing was first at headquarters.

The evidence received since the August 2000 rating decision 
is new, but it is not material.  The evidence discusses the 
possible circumstances surrounding the veteran's death, 
however it does not show that the veteran died during a 
period of valid service.  Further, it does not provide any 
information that would warrant a recertification of the 
veteran's service.    

In summary, the appellant has provided no new and material 
evidence that the veteran was killed during active duty 
service as certified by the service department.  Evidence 
received subsequent to the RO's August 2000 rating decision 
is cumulative or redundant and does not, either by itself or 
in connection with other evidence of record, raise a 
reasonable possibility of substantiating the service 
connection claim for the veteran's cause of death.  As such, 
the evidence received subsequent to the RO's August 2000 
rating decision is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



